Citation Nr: 1120941	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-27 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disorder.  

2.  Entitlement to service connection for a chronic headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

During the current appeal, and specifically in April 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2009) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

In his original March 1989 claim, the Veteran sought entitlement to service connection for a nervous condition.  The final June 1989 rating action, as well as the currently-appealed November 2008 rating decision, denied the Veteran's claim for adjustment disorder with depressed mood.  However, the Board notes that the medical evidence in this case shows diagnoses of major depression with signs of psychosis, adjustment disorder, and borderline personality disorder.  Therefore, the Veteran's claim should not be limited to the specific diagnosis of a mental disorder that he had written on his application.  Although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The agency of original jurisdiction (AOJ) should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. at 5.  Accordingly, given the various psychiatric diagnoses shown by the evidence in this case, the Board has re-characterized the issue on appeal more broadly as one for service connection for a psychiatric disorder, as indicated on the cover page of this decision.  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder has been received.  Accordingly, the Board is granting this portion of the Veteran's claim.  

The underlying de novo claim for service connection for a psychiatric disorder as well as the claim for service connection for a chronic headache disability, however, are, addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  An unappealed June 1989 rating decision denied service connection for a psychiatric disorder on the basis that the evidence did not show that such condition was incurred in, or aggravated, by military service or had existed continuously since separation.  

3.  The evidence received since the June 1989 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and raises a reasonable possibility of substantiating that issue.  


CONCLUSIONS OF LAW

1.  The June 1989 rating decision which denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  

2.  The evidence received subsequent to the June 1989 rating decision is new and material, and the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for a psychiatric disorder.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at most harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

In the current appeal, the Veteran contends that he developed and was treated for his psychiatric disorder during his period of active service, and that he has experienced ongoing psychiatric problems since his separation from service.  In this regard, the Board notes that service connection for a psychiatric disorder was first denied by the RO in the June 1989 rating decision.  Notice of this denial was provided to the Veteran, and he did not appeal.  In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 7105(c).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

Where service connection for a disability has been denied in a final rating decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the June 1989 decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted herein, the Veteran's claim for a psychiatric disorder was last previously considered and denied in the June 1989 rating decision.  The evidence associated with the Veteran's claims file at the time of the June 1989 rating decision includes, but is not limited to, the Veteran's DD 214 and service treatment records; his March 1989 application seeking service-connected compensation for his psychiatric disorder; a July 1976 letter addressed to the Bureau of Support in Ohio indicating that the Veteran received treatment at the Central Ohio Psychiatric Hospital for a period of time beginning in May 28, 1976; and a March 1989 discharge summary from the VA medical center (VAMC) in Chillicothe, Ohio reflecting the Veteran's hospitalization between February 1989 to March 1989.  

The Veteran's service treatment records indicate that he sought psychiatric treatment on several occasions throughout his period of service.  A December 1973 clinical record reflects the Veteran underwent a mental evaluation by the dispensary psychiatrist and was diagnosed with reactive depression.  The psychiatrist noted that the Veteran would benefit from administrative separation from the U.S. Marine Corps (USMC), but it was presently unclear as his psychiatric condition appeared to center around his family problems at home, rather than his military duties with the USMC.  He recommended that the Veteran continue receiving psychiatric treatment and care from Psychiatric Services in Okinawa and if his condition progressed, he should be separated administratively.  Upon arriving in Okinawa, the Veteran underwent a psychiatric evaluation by the Division Psychiatrist who observed that the Veteran's pattern of behavior was characterized "by the ineffectual response to the demands of his environment" and his history of poor judgment and difficulties in the military presents a pattern of maladaptive behavior "which in all likeliness is a life long pattern. . . ."  Based on the psychiatrist's impression, there was insufficient evidence to warrant a psychiatric diagnosis at that time, however the Veteran did exhibit features of an inadequate (immature) personality.  A January 1974 psychiatric addendum confirmed the diagnosis of inadequate personality disorder and subsequent service treatment records dated from January to February 1974 reflect treatment for and diagnoses of depression and anxiety.  

In the June 1989 rating decision, the RO indicated that the Veteran was treated for a personality disorder in service and that there was no diagnosis of a neuropsychiatric disease.  The RO explained that a personality disorder was a constitutional or developmental abnormality, and not a disability under the law for which service connection can be granted.  According to the RO, there was no evidence to show that the Veteran's recently diagnosed psychiatric disorder was incurred in or aggravated by military service.  Based on the evidence of record, the RO denied the Veteran's claim for service connection for a psychiatric disorder.  

The evidence associated with the Veteran's claims file subsequent to the June 1989 rating decision includes, but is not limited to, the Veteran's July 2008 application seeking service-connected compensation for a psychiatric disorder; VA treatment records dated between October 2000 to May 2010; the April 2011 hearing transcript; and the Veteran's own lay assertions.  

VA treatment records dated between October 2000 and December 2008 reflect diagnoses of recurrent major depression with some signs of psychosis, depressive disorder and adjustment disorder.  

During his April 2011 videoconference hearing, the Veteran testified that his psychiatric condition originated in service and that he did not have any psychiatric problems prior to his enlistment.  He stated that he was seen several times for emotional and mental difficulties while serving in the military, and that he was evaluated and treated for psychiatric problems as early as 1975 at the VAMC in Chillicothe, Ohio.  According to the Veteran, he has continued to experience and receive treatment for on-going psychiatric problems since his separation from service, and the emotional and mental difficulties he endured during service were early manifestations of his current psychiatric problems.  

The Board finds the Veteran competent to report continuing psychiatric symptoms since service.  Although lay persons are not competent to offer opinions as to a medical diagnosis, they are competent to describe symptoms of an injury or illness.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1994); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the June 1989 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final June 1989 rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The majority of this evidence is certainly new, in that it was not previously of record.  The Board finds the Veteran's hearing testimony to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  During his April 2011 hearing, the Veteran discussed how he has continued to experience on-going and residual psychiatric problems as a result of his mental disorder.  The Veteran's hearing testimony of continuing problems and ongoing symptoms were not of record at the time of the June 1989 rating action.  

The Veteran is competent and credible with respect to these assertions.  His hearing testimony relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for a psychiatric disorder.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder is reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

      A.  Psychiatric Disorder

As previously discussed above, the Veteran contends that his psychiatric disorder originated during his military service.  
At his April 1972 enlistment examination, the clinical evaluation of his psychiatric condition was shown to be normal, and he denied a history of depression, excessive worry, or nervous trouble of any kind in his report of medical history.  In addition, the Veteran had a physical profile of S1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of '1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

A consultation report issued by the division psychiatrist in Okinawa, and dated in December 1973, provides a summary of the Veteran's military history to date, and notes that he had several disciplinary issues following his first year of enlistment.  The report further indicates that soon after receiving orders to Okinawa the Veteran requested a Hardship Discharge due to personal and family difficulties.  As a result of his family difficulties, the Veteran became depressed, attempted to commit suicide, and was taken to the hospital where he was admitted and discharged the following day.  Upon returning to his base camp, he underwent a psychiatric evaluation by the dispensary psychiatrist wherein he was diagnosed with reactive depression.  The psychiatrist indicated that the Veteran would benefit from administrative separation from the military.  However since his psychiatric condition centered around his family problems rather than his military duties with the USMC, he recommended that the Veteran continue receiving psychiatric care and treatment in Okinawa, and if his condition progressed, he should be separated administratively.  

After arriving in Okinawa, the Veteran underwent a psychiatric evaluation at the military clinic, wherein the division psychiatrist determined that there was insufficient evidence to warrant a psychiatric diagnosis, but the Veteran did exhibit features of an inadequate personality.  A January 1974 psychiatric addendum confirmed the diagnosis of inadequate personality disorder.  The Veteran later presented at sick call in January 1974 reporting to feel depressed after the death of his cousin.  The treatment provider diagnosed him with reactive depression and recommended that he talk to a chaplain.  Sick call treatment records dated in February 1974 also reflect that he sought treatment after expressing feelings of depression and reporting to experience difficulty sleeping.  He was diagnosed with depression and anxiety.  The remainder of the Veteran's service treatment records is clear for any complaints of or treatment for a psychiatric condition, although notations dated in March 1974 indicate that the Veteran was scheduled to undergo a psychiatric evaluation in April.  However, there are no clinical records reflecting that he underwent a psychiatric evaluation in April, and his April 1974 exit examination reflects that the clinical evaluation of his psychiatric condition was shown to be normal.  

The Veteran's post-service treatment records include a letter dated in July 1976 addressed to the Bureau of Support in Ohio, reflecting that the Veteran received psychiatric care and treatment at the Central Ohio Psychiatric Hospital beginning in May 1976.  A March 1989 Discharge Summary report reflects that the Veteran was hospitalized at the VAMC in Chillicothe, Ohio from February 1989 to March 1989.  According to the report, the Veteran was admitted to the VAMC with complaints of depression and thoughts of hurting himself.  The physician noted that the Veteran did not display any neurovegetative signs of depression, and was therefore not placed on anti-depressive medication.  The physician also noted that there was some confusion with respect to certain lab results received by the Veteran which contributed to his anxiety and emotional instability.  Based on his evaluation of the Veteran, the physician diagnosed the Veteran with adjustment disorder with depressed mood and borderline personality disorder.  

VA treatment records dated from October 2000 to December 2008 reflect multiple diagnoses, to include adjustment disorder (October 2000), depressive disorder (November 2008), and recurrent major depression with some signs of psychosis (December 2008).  

During his April 2011 videoconference hearing, the Veteran testified that he received treatment for his psychiatric condition while in service.  He further explained that after his separation, he was initially hospitalized at a civilian hospital located in Columbus, Ohio, and then transferred to the VAMC in Chillicothe, Ohio for his psychiatric problems.  See Hearing Transcript, p. 8.  According to the Veteran, he has continued to experience, and receives, treatment for his on-going psychiatric problems since his separation from service.  

As previously noted above, the Board finds the Veteran competent to report continuing psychiatric symptoms since service.  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

Medical records from the above-referenced civilian hospital, the VAMC in Chillicothe, Ohio, and the Central Ohio Psychiatric Hospital pertaining to treatment the Veteran received for his psychiatric condition following his separation from service are not associated with the claims file and it does not appear as though the RO has initiated a request for these records.  As such, the claim must be remanded to attempt to obtain records of any psychiatric treatment which the Veteran may have received soon after his separation from service.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Additionally, under the Veterans Claims Assistance Act of 2000, VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  

The Board further notes that the Veteran's service personnel records are not associated with the claims file.  These records may provide additional information concerning the above-mentioned behavioral or performance issues the Veteran experienced after his enlistment.  Therefore, the RO should attempt to obtain and associate with the Veteran's claims file a complete copy of his service personnel records.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

In accordance with its duty to assist, VA must also provide the claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In this regard, the Board notes that the Veteran has not had a VA examination for his claim for an acquired psychiatric disorder.  Such an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, given the service treatment records which document the Veteran's disciplinary problems, his pattern of emotional instability due to family problems, as well as treatment he received for depression and anxiety, the evidence of various psychiatric diagnoses since his separation from service, and the Veteran lay assertions regarding on-going residual psychiatric symptoms since service, the Board concludes that a VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to the likelihood that a current psychiatric disorder had its onset during active service is necessary to decide the claim.

      B.  Headaches

The Veteran also contends that his headaches arose in service.  During his videoconference hearing, the Veteran testified that he began experiencing headaches during service, his headaches grew progressively worse as time passed, and he has continued to suffer from and receive treatment for his headaches since his separation from the military.  He maintains that he began seeking treatment for his headaches in 1975 at the VAMC in Chillicothe, Ohio.  See April 2011 Hearing Transcript, pp. 4-5.  The Board also observes that the Veteran has not been afforded a VA examination in connection to his claim for service connection for headaches.  

Turning to the service treatment records, the Veteran's April 1972 enlistment examination report is clear for any complaints of or treatment for head injuries or headaches, and he did not mark to have or to have had frequent or severe headaches in his report of medical history.  A December 1973 sick call note reflects that the Veteran complained of headaches during a psychiatric treatment visit.  However, the remainder of the Veteran's service treatment records is clear for any complaints, treatment or diagnosis of headaches, and his April 1974 separation examination is negative for any complaints of or treatment for headaches.  

The Veteran's post-service VA treatment records reflect continuing complaints of and treatment for headaches.  A January 2005 VA treatment report reflects a positive history for headaches, and the May 2006 VA consultation report reflects the Veteran's complaints of twice daily headaches for the past two months.  The Veteran described the pain as a sharp, pounding sensation specifically located at the right temple.  Based on her evaluation of the Veteran, the physician diagnosed the Veteran with a tension headaches and recommended he undergo a head CT scan to ensure he does not have a tumor.  An August 2007 physician note also reflects that the Veteran experiences headaches which last between ten to fifteen minutes, are sharp, bifrontal and appear without any warning.  While the Veteran's more recent VA treatment records are clear for complaints of headaches, during his hearing the Veteran testified that he continues to experience headaches.  See Hearing Transcript, pp. 5-6.  

Given the Veteran's documented in-service complaints of headaches, the post-service medical evidence of record reflecting treatment for this condition, his complaints of continuing headaches since service, and his diagnosis of tension headaches, the Board finds that an examination and medical opinion are required to determine the nature and etiology of his headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the most recent records of treatment that the Veteran has received at the Cincinnati VAMC are dated in May 2010.  During his hearing, the Veteran testified that he received treatment at the VAMC in Cincinnati, Ohio during the past year.  Any more recent records of pertinent medical care that the Veteran may have received at that facility should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notice letter pertaining to the claim for service connection for a psychiatric disorder.  

2. Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, and request the Veteran's entire Military Personnel file (OMPF), including basic and extended service personnel records, administrative remarks, evaluations and orders.  Efforts to locate these records should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims folder.  

3. Then, ask the Veteran to provide the full address for the Central Ohio Psychiatric Hospital, and if the name or location of this hospital has since changed, ask him to provide all the necessary updated information.  After acquiring this information, the RO should instruct the Veteran to complete a release form authorizing VA to request his private medical records from this hospital.  

After securing the appropriate release form from the Veteran, the AMC/RO should attempt to obtain any clinical or medical records regarding psychiatric treatment the Veteran received at this institution from April 1974 to the present time.  If any records are not obtained, the AMC/RO must inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  

4. Also, ask the Veteran to provide the full name and address for the civilian hospital (located on Broad Street in Columbus, Ohio), which he referenced during his hearing (See Transcript, p. 8) if and only if this institution is separate and distinct from the Central Ohio Psychiatric Hospital.  After acquiring this information, the RO should instruct the Veteran to complete a release form authorizing VA to request his private medical records from this hospital.  

After securing the appropriate release form from the Veteran, the AMC/RO should attempt to obtain any clinical or medical records regarding psychiatric treatment the Veteran received at this institution from April 1974 to the present time.  If any records are not obtained, the AMC/RO must inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  

5. Request the Veteran's medical records from the Chillicothe, Ohio VAMC pertaining to treatment provided for his psychiatric condition and his headaches dated from 1975 to the present time.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).  All such available documents should be associated with the Veteran's claims folder.  

6. Request records of psychiatric and headache treatment that the Veteran may have received at the VAMC in Cincinnati, Ohio since May 2010.  Copies of such records which are available should be associated with the claims folder.  

7. Then, accord the Veteran a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any psychiatric disorder that he may have.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  Any and all necessary tests and studies, to include psychological testing, should be performed, and all clinical findings should be reported in detail.  

The examiner is required to review all pertinent records and subsequent VA and private treatment records.  [Of particular importance here is the examiner's review of the Veteran's service treatment records which document his disciplinary problems after his enlistment, the December 1973 clinical records which reflect the emotional problems he experienced as well as diagnoses of reactive depression and inadequate personality disorder, and the February 1974 sick call note reflecting treatment for and diagnoses of severe depression and anxiety.]  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  

All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should opine as to whether it is likely, unlikely, or at least as likely as not that any psychiatric disorder diagnosed on current examination had its onset in service, is causally or etiologically related to his symptomatology in service, or is otherwise causally or etiologically related to active service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

8. Then, accord the Veteran a VA examination for the purpose of determining the nature, extent, and etiology of any headaches that he may have.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  Any and all necessary tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner is required to review all pertinent records and subsequent VA and private treatment records.  [Of particular importance here is the examiner's review of the Veteran's service treatment records which includes the December 1973 sick call note documenting his in-service complaints of headaches as well as the pertinent post-service medical reports.]  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  

All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should opine as to whether it is likely, unlikely, or at least as likely as not that the Veteran's headaches had their onset in service, or are otherwise causally or etiologically related to active service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

9. After completing the above, and any other development deemed necessary, adjudicate the issues of entitlement to service connection for a psychiatric disorder and entitlement to service connection for a chronic headache disability.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


